In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-659V
                                          UNPUBLISHED


    GLADYS WRIGHT,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: April 30, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages;
    HUMAN SERVICES,                                             Pneumococcal Conjugate Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


David John Carney, Green & Schafle LLC, Philadelphia, PA, for petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

        On May 3, 2019, Gladys Wright filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her Pneumococcal Conjugate (“PCV13”)
vaccination on May 6, 2016. Petition at 1; Stipulation, filed at April 27, 2021, ¶¶ 2, 4.
Petitioner further alleges the vaccine was administered within the United States, that she
suffered the residual effects of her injury for more than six months, and that there has
been no prior award or settlement of a civil action on her behalf as a result of her injury.
Stipulation at ¶¶ 3-5; see Petition at ¶¶ 1, 3-4, 16. “Respondent denies that petitioner
sustained onset of a SIRVA Table injury within the Table timeframe and further denies
that the PCV13 vaccine caused petitioner’s alleged right shoulder injury or any other
injury.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on April 27, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $55,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
            ]n tbe fflniteb ~tates ~ourt of jfeberal ~Iaims
                            OFFICE OF SPECIAL MASTERS




GLADYS WRIGHT,

                     Petitioner,
                                                          Case No. l 9-659V (ECF)
V.                                                       CHIEF SPECIAL MASTER
                                                         CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                     Respondent.


                                       STIPULATION

       The parties hereby stipulate to the following matters:

       1.     Gladys Wright, petitioner, filed a petition for vaccine compensation W1der

the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34(the

''Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the pnelDllOcoccal 13 (''PCV13") vaccine, which is a vaccine

contained in the Vaccine Injury Table (the ''Table"), 42 C.F.R. § 100.3(a).

       2.     Petitioner received the PCVl 3 vaccine on May 6, 2016.

       3.     The vaccination was administered within the United States.

       4.     Petitioner alleges that she sustained a right shoulder injury related to

vaccine administration (''SIRVA") as a resuh of receiving the PCV13 vaccine, and

alleges that she experienced the residual effects of this injury for more than six months.
       5.     Petitioner represents that there has been no prior award or settlement of a

civil action for damages on her behalf as a result of her alleged injuries.

       6.     Respondent denies that petitioner sustained the onset of a SIRVA Table

injury within the Table time frame and further denies that the PCVl 3 vaccine caused

petitioner's alleged right shoulder injury or any other injury.

       7.     Maintaining their above-stated positions, the parties nevertheless now agree

that the issues between them shall be settled and that a decision should be entered

awarding the compensation descnbed in paragraph 8 of this Stipulation.

       8.     As soon as practicable after an entry of judgment reflecting a decision

consistent with the tenns of this Stipulation, and after petitioner has filed an election to

receive compensation pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Heahh

and Human Services will issue the following vaccine compensation payment:

       A lump sum of $55,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under
       42 U.S.C. § 300aa-15(a).

       9.     As soon as practicable after the entry of judgment in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)(l ), and an application, the parties will submit to further

proceedings before the special master to award reasonable attorneys' fees and costs

incurred in proceeding upon this petition.

       10.    Petitioner and her attorney represent that compensation to be provided

pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made

                                              2
or can reasonably be expected to be made under any State compensation programs,

insurance policies, Federal or State heahh benefits program, (other than Title XIX of the

Social Security Act (42 U.S.C. § 1396 et seq.)), or by entities that provide heahh services

on a pre-paid basis.

       11.    Payment made pursuant to paragraph 8 of this Stipulation and any amounts

awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with

42 U.S.C. § 300aa-15(0, subject to the availability of suffICient statutory fimds.

       12.    The parties and their attorneys further agree and stipulate that, except for

any award for attorneys' fees and litigation costs, and past unreimbursed expenses, the

money provided pursuant to this Stipulation will be used solely for the benefit of

petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d),

and subject to the conditions of 42 U.S.C. § 300aa- l 5(g) and (h).

       13.    In return for the payments descnbed in paragraphs 8 and 9, petitioner, m

her individual capacity, and on behalf of her heirs, executors, administrators, successors

or assigns, does forever irrevocably and unconditionally release, acquit, and discharge the

United States and the Secretary of Heahh and Human Services from any and all actions

or causes of action (including agreements, judgments, claims, damages, loss of services,

expenses and all demands of whatever kind or nature) that have been brought, could have

been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on

account o( or in any way growing out o( any and all known or unknown, suspected or

unsuspected personal injuries to or death of petitioner resuhing from, or alleged to have

                                              3
resuhed from, the PCVl 3 vaccination administered on May 6, 2016, as alleged by

petitioner in a petition for vaccine compensation filed on or about May 3, 2019, in the

United States Court of Federal CJaim; as petition No. 19-659V.

       14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

       15.     If the special master fails to issue a decision in complete conformity with

the teffilli of this Stipulation or if the Court of Federal Claims fails to enter judgment m

conformity with a decision that is in complete conformity with the teffilli of this

Stipulation, then the parties' settlement and this Stipulation shall be voidable at the sole

discretion of either party.

       16.     This Stipulation expresses a full and complete negotiated settlement of

liability and damages claimed under the National Childhood Vaccine Injury Act of 1986,

as amended, except as otherwise noted in paragraph 9 above. There is absolutely no

agreement on the part of the parties hereto to make any payment or to do any act or thing

other than is herein expressly stated and clearly agreed to. The parties fi.nther agree and

understand that the award descnbed in this Stipulation may reflect a compromise of the

parties' respective positions as to liability and/or amount of damages, and fin1her, that a

change in the nature of the injury or condition or in the iteim of compensation sought, is

not grounds to modify or revise this agreement.

       17.     This Stipulation shall not be construed as an admission by the United States

or the Secretary of Health and Human Services that the PCV vaccine caused petitioner's

alleged right shoulder injury or any other injury or her current condition.

                                               4
       18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                  END OF STIPULATION




                                              5
 Respectfully submitted,

 PETITIONER:



         S WRIGHT

 ATTORNEY OF RECORD FOR                   AUTHORIED REPRESENTATIVE

 P{J:iNE :                                OF THE ATTORNEY GENERAL:

                                          ~~~?e ~
                                          HEATHER L. PEARLMAN
 Counsel for Petitioner                   Acting Deputy Director
 Green & Schafle, LLC                     Torts Branch, Civil Division
 2332 South Broad Street                  U.S. Depamrent of Justice
 Philadelphia, PA 19145                   P.O. Box 146
 dcamey@greenlegalteam.com                Benjamin Franklin Station
 (215) 326-9256                           Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE                ATTONEY OF RECORD FOR
 OF THE SECRETARY OF HEAL1H               RESPONDENT:
 AND HUMAN SERVICES:


CA/JTz:;~ ~ , z:;tfs~,tf!~
 TAMARA OVERBY                            MARK K. HELLIE
 Acting Director, Division oflnjury       Trial Attorney
  Compensation Program;                   Torts Branch, Civil Division
 Healthcare System; Bureau                U.S. Depamrent of Justice
 Health Resources and                     P.O. Box 146
  Services Administration                 Benjamin Franklin Station
 U.S. Depamrent of Health and             Washington, DC 20044-0146
  Hwnan Services                          mark.hellie@usdoj.gov
 5600 Fishers Lane                        (202) 616-4208
 Rockville, MD 20857




 Dated: 0j )zahp-z., /



                                      6